Case 1:18-cv-03964-FB-RER Document 11 Filed 10/03/18 Page 1 of 1 PagelD #: 36

UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF NEW YORK

 

a x
ANGELICA WATSON, Civil Case No.
18 CV 3964 {(FB)(RER)
Plaintiff,
-against-
CITIBANK, N.A.,
Defendant.
-- xX

 

NOTICE OF VOLUNTARY DISMISSAL
IT IS HEREBY AGREED, by the undersigned attorney for Plaintiff Angelica Watson
and that the above entitled action is voluntarily dismissed and discontinued, without costs to

either party as against the other.

Rabinowitz, Galina & Rosen
Attorneys for Plaintiff

By: MichaelM. Rabinowitz
94 Willis Avenue

Mineola, New York 11501
(516) 739-8222
mrabinowitz @randglaw.net

Dated: Mineola, New York
October 3, 2018

SO ORDERED:

 

Hon, Frederic Block, USDJ
